157 S.W.3d 405 (2005)
STATE of Missouri, Respondent,
v.
Troy L. FENTON, Appellant.
No. WD 63883.
Missouri Court of Appeals, Western District.
March 15, 2005.
Irene C. Karns, Columbia, MO, for Appellant.
Deborah Daniels, Jefferson City, MO, for Respondent.
Before: BRECKENDRIDGE, P.J., LOWENSTEIN and HARDWICK, JJ.

ORDER
PER CURIAM.
Appellant, Troy Fenton was convicted of escaping from confinement, Section 575.210, RSMo 2000. Fenton appeals, claiming that the trial court erred in overruling his motion for judgment of acquittal because the State presented insufficient evidence to convict him. Affirmed. Rule 30.25(b).